Citation Nr: 0529376	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  00-16 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to March 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for an acquired psychiatric disorder but denied 
service connection.

In May 2001, May 2003 and June 2004 the Board remanded the 
case for additional development.  

The veteran was afforded Travel Board hearings in November 
2000, in front of a Veterans Law Judge (VLJ) no longer 
employed with the Board, and in September 2003, in front of 
the undersigned VLJ.  Transcripts of the hearings have been 
associated with the claims file.  


FINDINGS OF FACT

The veteran has bipolar disorder which is related to service.


CONCLUSION OF LAW

Bipolar disorder was incurred in active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2003)). In addition, VA has published 
regulations to implement many of the provisions of the VCAA. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)). The veteran has been provided VCAA notification. 
Nevertheless, any deficiencies therein are harmless and 
nonprejudicial because his claim is being granted.

Factual Background

An entrance examination dated in March 1969 shows that 
psychiatric evaluation was normal.  Service medical records 
dated in January 1970, note that the examiner referred to the 
veteran as a "nervous type individual."  Treatment records 
dated in February 1970, note the veteran was having 
difficulty adjusting to structure, was suffering from 
insomnia, and had generalized anxiety.  Librium and Valium 
were described.  A separation physical dated in March 1970 
shows the psychiatric evaluation as normal.

A June 1992 psychological evaluation for Social Security 
Administration (SSA) benefits shows a diagnosis of chronic 
alcohol dependence, and cocaine and LSD use.

Private medical records from the Medical Center of the 
University of California in San Francisco dated between 
August 1994 and December 1996 show that the veteran was 
treated for depression and sleep disorder.  

Private treatment records dated in July 1996, note a history 
of depression and/or sleep disorder since service.  The 
assessment was depression.

A July 1998 VA outpatient treatment record reflects 
assessments of rule out bipolar disorder and a history of 
diagnosis of major depressive disorder. 

By letter dated in December 2001, Dr. S, a VA psychiatrist, 
related that he was treating the veteran for chronic mental 
illness.  The physician stated that the veteran had had 
chronic insomnia since separation, partly due to his 
underlying mental illness and partly to ongoing stressors.  
In a May 2002 letter, Dr. S. stated that the appellant had 
chronic depression and insomnia at separation.  

A VA psychiatric examination was conducted in November 2004.  
After reviewing the veteran's claims file, service medical 
records and the veteran, the examiner entered an AXIS I 
diagnosis of Bipolar I disorder, most recent episode is 
depressed; alcohol dependence, in sustained remission; and 
polysubstance abuse, in sustained remission.  

The examiner opined that:

It is seen as probable, certainly to 
the point that it is more likely than 
not that the posttraumatic stress 
disorder symptoms that were present 
after the military for some time, 
precipitated the development of a 
bipolar disorder.  It is stretching it 
in the case that there is not solid 
evidence that this was the case, but 
certainly is quite likely in this 
examiner's opinion that he did suffer 
from an acute stress disorder based on 
his military experiences and because of 
those symptoms, which he tried to deal 
with, with alcohol and other difficult 
ways, bipolar disorder developed.

The veteran and his wife testified at personal hearings on 
the veteran's behalf.  In sum, the veteran maintained that he 
suffered a breakdown during service due to incidents in 
service that included discrimination by one of the training 
sergeants and being hit on the head during a riot, and 
suffering from insomnia and anxiety.

Also, in support of the veteran's claim, several lay 
statements were received.  In these lay statements, family 
members and friends stated that the veteran showed symptoms 
of a mental disorder upon being released from service and 
that he has progressively worsened throughout the years.  
Some of the statements indicate that the veteran sought 
treatment by turning to alcohol and drugs.  

Analysis

In this case, while the veteran served during wartime, he 
does not allege nor does the record support that a 
psychiatric disorder was incurred or aggravated during 
combat.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 38 C.F.R. §§ 3.303.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board has carefully reviewed the evidence of record and 
finds that the evidence is in favor of a grant of service 
connection for a psychiatric disorder.  

Even though the separation physical was negative for any 
psychiatric problems, service medical records show complaints 
for and treatment of generalized anxiety and insomnia for 
which medication was prescribed.  In addition, service 
medical records describe the veteran as a "nervous type 
individual."

Furthermore, there is evidence of post-service treatment for 
a psychiatric disorder.  Letters from the veteran's private 
physician note that he had been treating the veteran for 
chronic mental illness and that the veteran had been 
suffering from chronic insomnia since separation from 
service, in part, due to his underlying mental illness and in 
part due to ongoing stressors.  Private medical records show 
treatment for depression and sleep disorder.  As part of the 
information provided by the veteran during medical visits, he 
continued to relate the onset of his phsychiatric problems to 
service.  Finally, and most important, is the uncontradicted 
opinion from the VA examiner which relates the veteran's 
current psychiatric disorder to his in-service symptoms.  The 
examiner opined that "[i]t is seen as probable, certainly to 
the point that it is more likely than not that the 
posttraumatic stress disorder symptoms that were present 
after the military for some time, precipitated the 
development of a bipolar disorder.  It is stretching it in 
the case that there is not solid evidence that this was the 
case, but certainly is quite likely in this examiner's 
opinion that he did suffer from an acute stress disorder 
based on his military experiences and because of those 
symptoms, which he tried to deal with, with alcohol and other 
difficult ways, bipolar disorder developed."  The examiner 
has linked the veteran's current bipolar disorder to the in-
service stress symptoms that were documented and for which he 
received medication.  Nothing in the record dissociates the 
veteran's current psychiatric disorder from his in-service 
symptoms.  The competent evidence of a nexus to service is 
uncontradicted.

The Board notes that the RO in the SSOC of January 2005, 
continued to deny the veteran's claim on the basis that his 
claimed stressors could not be corroborated.  However, the 
veteran is not claiming service connection for post-traumatic 
stress disorder where corroboration of the stressors is a 
requirement.  Instead, he is claiming service connection for 
a psychiatric disorder.  This does not require corroboration 
of stressors.  In this case, the in-service cause of the 
veteran's complaints of anxiety and insomnia are not 
important.  In a roundabout way, the examiner has linked the 
diagnosis of bipolar disorder to the in-service stress 
symptoms that were documented.  A nexus has been established.  

In sum, bipolar disorder cannot be dissociated from the in-
service stress symptoms which are documented and for which 
medication was prescribed.  In light of the foregoing, the 
Board finds that the veteran has a psychiatric disorder which 
is related to service.  Accordingly, service connection is 
warranted for a psychiatric disorder.


ORDER

Service connection for a psychiatric disorder, bipolar 
disorder, is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


